ORDER UPON DENIAL OF SUGGESTION FOR REHEARING EN BANC
On consideration of the suggestion for rehearing en banc filed in the above-entitled cause, Circuit Judges Pell, Stevens, Tone and Bauer voted to order a rehearing en banc. Circuit Judges Fairchild, Cummings and Sprecher voted to deny rehearing en banc. Circuit Judge Swy-gert took no part. Accordingly, the suggestion for rehearing en banc failed to *534receive the votes of a majority of the circuit judges in regular active service and the suggestion is denied. 28 U.S.C. § 46.
It is hereby ordered that the suggestion for rehearing en banc be, and the same is hereby, denied.